EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 3		replace “the temperature” with “a temperature”
Claim 1, line 3		replace “between the” with “between a”
Claim 1, line 4		replace “the onset” with “an onset”
Claim 1, line 5		replace “crystallizes vulcanizate powder” with 
   “vulcanizate powder crystallizes”
Claim 1, line 9		replace “the temperature” with “a temperature”
Claim 1, line 9		replace “the onset” with “an onset”
Claim 1, line 10	replace “the onset” with “an onset”




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-12 are allowed over the closest references cited below.

The present invention is drawn to a selective laser sintering composition comprising a nanoscale inorganic powder having a particle size distribution D90 of 1 nm to 950 nm and a thermoplastic vulcanizate powder wherein a temperature difference between an onset temperature for melting the thermoplastic vulcanizate powder and an onset temperature at which the thermoplastic vulcanizate powder crystallizes is greater than or equal to 10 ºC, and the thermoplastic vulcanizate powder has a particle size distribution D90 of 40 µm to 100 µm, wherein the thermoplastic vulcanizate powder includes a thermoplastic, wherein a temperature difference between an onset temperature for melting the thermoplastic and an onset temperature at which the thermoplastic crystallizes is greater than or equal to 10 ºC, and a crosslinked polymer, wherein the crosslinked polymer is a crosslinked rubber, a crosslinked thermoplastic elastomer, or a combination thereof, and wherein the thermoplastic and the crosslinked polymer have a weight ratio of 1:1 to 1:4.  See claims for full details.

Zhang et al. (CN 109203480) discloses a method for 3D printing of a thermoplastic vulcanizate comprising EPDM rubber and polypropylene and exhibiting a melt index of 47.5 g/10 min and a Shore A hardness of 85A.  Reference does not disclose particle size or thermal properties of the thermoplastic vulcanizate and does not teach use of nanoscale inorganic powder.    
  Duan et al. (CN 109796689) teaches a brominated butyl rubber/polypropylene thermoplastic vulcanized rubber with low hardness and 3D printing capability.  The vulcanized rubber is extruded into 3 to 5 mm pellets for further use.  Reference does not teach the composition of instant claims containing nanoscale inorganic powder and thermoplastic vulcanizate powder.
 Winkler et al. (DE 102017217399) discloses a 3D printable polymeric composition comprising a thermoplastic vulcanizate that contains a thermoplastic matrix and vulcanized rubber particles.  The composition is extruded into filaments for 3D printing.  Reference does not teach the composition of instant claims containing nanoscale inorganic powder and thermoplastic vulcanizate powder.
 

  Hesse et al. (US 2005/0207931) discloses powders for use in a three-dimensional printing process wherein the powder contains a polyaryl ether ketone plastic, a crosslinked polyamide matrix, and reinforcing fibers having an average length of 20 to 150 µm, provided that the average length of the reinforcing fibers is less than the average grain size of the powder.  Reference does not teach claimed composition containing nanoscale inorganic powder.   
Zhu (CN 103756236) teaches a thermoplastic elastomer composition for three-dimensional printing, wherein the thermoplastic elastomer composition comprises thermoplastic elastomer, polyolefin, softening agent, lubricating agent, and antioxidant and has a Shore A hardness of 50-90A.  Compositions may contain calcium carbonate as filler.  The thermoplastic elastomer of prior art is not vulcanized as curatives are not added during melt mixing of thermoplastic elastomer and polyolefin.  
Wilhelmus et al. (CN 109790356; US 11,193,019) discloses a thermoplastic powder comprising a semicrystalline polymer, an amorphous polymer, a compatibilizer, and a silicon dioxide nanoparticle powder as a powder flow aid.  Reference does not teach a crosslinked polymer.
Greger et al. (TW 201529287; US 9,757,901) discloses a laser sintering powder comprising a hydrogenated styrene-butadiene/styrene block copolymer or a hydrogenated styrene-butadiene-styrene block copolymer, a C3 to C8 polyolefin, and a powder flow agent which is a surface treated fumed silica having a particle size of about 7 nm.  Reference does not teach a thermoplastic vulcanizate.
 Bernardi et al. (US 2021/0053276) teaches a method of additive manufacturing using high performance polyolefins.  The method includes melting a polymer composition with a suitable activating agent to create branching structures and crosslinks to enhance the mechanical property of the polyolefin.  Reference does not teach the composition of instant claims containing nanoscale inorganic powder and thermoplastic vulcanizate powder.
Resetco et al. (US 2021/0070953) discloses particles for 3D printing comprising a thermoplastic polyurethane, polydimethylsiloxane, and fumed silica having a particle size of 7 nm.  The particles have an average particle size of 34 µm.  Reference does not teach a composition containing thermoplastic vulcanizate powder.


Jiang (CN 103497414) discloses a 3D printing material comprising crosslinked polypropylene formed by reacting polypropylene with an alpha silane compound in the presence of a peroxide.  Reference does not teach the composition of instant claims containing nanoscale inorganic powder and thermoplastic vulcanizate powder.
  
The following references discuss a selective laser sintering window defined by a temperature range between a softening temperature and a caking/crystallization temperature of a thermoplastic material:  Dickens et al. (US 5,648,450), Dickens et al. (US 6,136,948), Gabriel et al. (US 2021/0332232), Farrugia et al. (US 2019/0276593), Ostermann et al. (US 2020/0023577).

The following references show the state of the art with respect to polyolefin based thermoplastic vulcanizates:  Ellul et al. (US 8,178,625), Ellul et al. (US 8,653,197), Ellul et al. (US 9,234,093), Weng et al. (US 7,915,345), Weng et al. (US 8,481,646), Datta et al. (US 11,174,332), Sun et al. (US 9,309,396), Coran et al. (US 6,066,697), Lehman et al. (US 2008/0194734).

Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to thermoplastic compositions for selective laser sintering or 3D printing.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 16, 2022